Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-10) in the reply filed on 2/15/21 is acknowledged.
Claims 1-6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/21.

The examiner notes that Applicant has cancelled claims 1-6 and 11-20 in the 2/15/21 filed claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Fig 1, [0012], and [0037] of Applicant’s original disclosure; hereafter AAPA) in view of Kanekawa et al (JP 2010-158805; hereafter Kanekawa).
Claim 7: AAPA teaches a method for producing a stamp (see, for example, Fig 1, [0012], and [0037], comprising: 
providing a host substrate (1) (see, for example, step 1 of Fig 1, [0012], and [0037]); 
coating the host substrate with coating layer (102) (see, for example, step 2 of Fig 1, [0012], and [0037]); 
processing the host substrate with the coating layer with a photolithography tool to produce a surface to be replicated (see, for example, step 2 of Fig 1, [0012], and [0037]); 
treating the surface to be replicated with an anti-stick material (see, for example, step 3 of Fig 1, [0012], and [0037]); 
placing a layer of material on to the surface to be replicated (see, for example, step 5 of Fig 1, [0012], and [0037]); 
placing an adhesion layer (110) to the layer of material on the surface to be replicated to produce an arrangement (see, for example, step 6 of Fig 1, [0012], and [0037]); 
producing a controlled air gap (112) between the arrangement and a backing (see, for example, step 7 of Fig 1, [0012], and [0037]); 
filling the controlled air gap with polydimethylsiloxane (PDMS) (see, for example, step 7 of Fig 1, [0012], and [0037]); 
curing the gap filled with the polydimethylsiloxane (see, for example, step 7 of Fig 1, [0012], and [0037]); 

producing a top stamp portion (114) (see, for example, step 8 of Fig 1, [0012], and [0037]); 
placing the top stamp portion over a target imprint substrate (160) with a layer of resist (162) (see, for example, step 9 of Fig 1, [0012], and [0037]); 
contacting the top stamp portion to the target imprint substrate with the layer of resist (see, for example, step 10 of Fig 1, [0012], and [0037]); 
removing the top stamp portion from the target imprint substrate with the layer of resist (see, for example, step 11 of Fig 1, [0012], and [0037]); 
and curing the layer of resist on the target imprint substrate (see, for example, step 11 of Fig 1, [0012], and [0037]); 
AAPA does not explicitly teach filling gaps of the stamp / surface to be replicated with an ultra violet blocking layer; curing the ultra violet blocking layer; and placing the layer of material on to the surface to be replicated with the ultra violet blocking layer.  Kanekawa teaches a method of manufacturing a stamp for photo imprinting (See, for example, abstract, Fig 2).  Kanekawa further teaches forming a UV blocking (shielding) layer (3b / 5) onto convex portions of the produced stamp by a method comprising filling gaps of a stamp / surface to be replicated with an ultra violet blocking layer (3b) and curing the ultra violet blocking layer (See, for example, Fig 2a [0003], [0010], and [0031]) and placing a layer of material on to the surface to be replicated with the ultra violet blocking layer (See, for example, Fig 2a [0003], [0010], and [0031]).  Kanekawa further teaches wherein by providing a light shielding layer at the tip of the convex portion of the produced stamp, it is possible to maintain only the resin under the convex portion of the stamp in an uncured state at the time of UV irradiation thus achieving its removal simply by development (see, for example, [0003]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed 
Claim 8:  AAPA further teaches wherein the placing the material on to the surface is through a process of spin coating (layer 108 is spun onto the patterned master surface) (see, for example, step 5 of Fig 1, [0012], and [0037]); 
Claims 9-10: AAPA further teaches wherein the anti-stick material is a monolayer material (anti-stick monolayer) (see, for example, step 3 of Fig 1, [0012], and [0037]); 

Additional Prior Art
Although they are not being relied upon for above rejections, the examiner is putting the following prior art on record: 
US 2005/0227497
US 5,259,926
Cheng et al “A combined-nanoimprint-and photolithography patterning technique” Microelectronic Engineering 71 (2004) 277-282.
As they pertain to the manufacture of stamps for use in photo- nanoimprinting processes for replication of features, further wherein improvements are incurred by incorporation of a light blocking layer at tips of convex features of the stamp.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712